COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

DALLAS NATIONAL                                  §                   No. 08-12-00189-CV
INSURANCE COMPANY,
                                                 §                     Appeal from the
                            Appellant,
                                                 §                   346th District Court
v.
                                                 §                 of El Paso County, Texas
GLORIA DE LA CRUZ,
                                                 §                      (TC#2010-104)
                             Appellee.

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2013.


                                              YVONNE T. RODRIGUEZ, Justice

Before Rivera, J., Rodriguez, J., and Larsen, J. (Senior)
Larsen, J. (Senior)(Sitting by Assignment)